Citation Nr: 1113574	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-43 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.  

2. Whether new and material evidence has been submitted to reopen a claim for service connection for ear fungus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel



INTRODUCTION

The Veteran served on active duty from January 1944 to May 1946. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Board notes that the Veteran's original claim also included the issues of entitlement to service connection for tinnitus and bilateral foot jungle rot.  The Notice of Disagreement did not include the foot condition and the VA Form 9 did not include the tinnitus issue.  Therefore, those issues are not currently before the Board and they will not be addressed in this decision. 

On the VA Form 9 received in November 2009, the Veteran indicated that he wanted a Travel Board hearing.  In a December 2010 statement, the Veteran indicated that he wanted to withdraw his hearing request.  As such, the Veteran's hearing request is considered withdrawn and the Board will continue with appellate review.  38 C.F.R. § 20.702 (e) (2010).

The Board also received additional evidence from the Veteran in March 2011 consisting of internet research from Mayo Clinic regarding ear infections.  The new evidence was accompanied by a waiver of the Veteran's right to initial consideration of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. By an unappealed February 1948 rating decision, the RO denied the Veteran's claim for hearing loss and ear fungus because the service treatment records did not show that the disabilities manifested in service and a February 1947 VA examination did not show a current disability.  

3. Evidence received subsequent to the February 1948 RO decision is evidence not previously submitted to the RO; but does not relate to an unestablished fact necessary to substantiate the claim and does not present a reasonable possibility of substantiating the Veteran's claims for service connection for bilateral hearing loss. 

4. Evidence received subsequent to the February 1948 RO decision is evidence not previously submitted to the RO, relates to an unestablished fact necessary to substantiate the claim and presents a reasonable possibility of substantiating the Veteran's claims for service connection for ear fungus. 

5. The competent evidence of record shows that bilateral ear fungal infections are related to service.  


CONCLUSIONS OF LAW

1. The February 1948 rating decision denying service connection for bilateral hearing loss and ear fungus is final.  38 U.S.C. § 709 (1946); Veteran's Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008.  

2. New and material evidence has not been submitted and the claim of entitlement to service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3. New and material evidence has been submitted and the claim of entitlement to service connection for ear fungus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

4. Ear fungus was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Board is granting in full the benefit sought on appeal regarding the claim for ear fungus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Regarding the bilateral hearing loss claim, a VCAA letter was sent to the Veteran in August 2007 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letter provided to the appellant in August 2007 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the element required to establish service connection that were found insufficient in the previous denial.  

This letter also included the notice provision pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, private medical records and VA medical records.  A VA opinion with respect to the issue on appeal was obtained in February 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


NEW AND MATERIAL EVIDENCE

As a preliminary matter, the Board notes that the Veteran's current claims involve entitlement to service connection for bilateral hearing loss and ear fungus.  These issues are based upon the same factual basis as his previous claims, which were last denied in a February 1948 rating decision that became final.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claims.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously disallowed claim.  In this case, the Veteran's claim for service connection for both bilateral hearing loss and ear fungus were denied by the RO in February 1948 because the service treatment records did not show that the disabilities manifested in service and a February 1947 VA examination did not show a current disability of hearing loss or ear fungus.  The Veteran did not appeal this decision and the decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

Although the RO reopened the Veteran's claims, such a determination, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the February 1948 decision is the last final disallowance with regard to the Veteran's claims, the Board must review all of the evidence submitted since that action to determine whether the Veteran's current claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

The definition of "new and material evidence" was revised in August 2001.  For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Bilateral Hearing Loss

In February 1948, the RO reviewed the service treatment records, the Veteran's statements, lay statements and a February 1947 VA examination.  The service treatment records showed treatment for a furuncle of the left ear in May and June 1945.  The service treatment records did not reveal hearing loss at entrance or separation from service.  The whispered and spoken voice test was 15/15 for the right and left ear.  The RO found that the service treatment records did not show complaints of or a diagnosis of hearing loss in service.  Additionally, the February 1947 VA examination did not show hearing loss.  As there was no evidence of hearing loss in service or in the VA examination, the RO found that service connection was not warranted.  

Since the February 1948 RO decision, private medical records and a February 2009 VA Compensation and Pension Examination was submitted.  The private medical records show treatment for ear problems, including irrigation of the ears and accumulation of cerumen.  The VA examination revealed a current diagnosis of hearing loss.  The Veteran reported that he did not have acoustic trauma in service and the examiner opined that the in-service ear problems did not affect the tympanic membrane or inner ear pathology.  As such, the examiner opined that hearing loss was less likely than not secondary to fungal ear infections in service or related to noise exposure in service.  

After a full review of the claims file, the Board finds that the evidence submitted since February 1948 is not new and material.  The private medical records and VA examination are new as they have not been previously submitted to agency decision makers; however, they are not material.  The private medical records are not material because they don't provide either a diagnosis of hearing loss or evidence of hearing loss in service.  Further, the VA examination is also not material.  Although it provided a current diagnosis of bilateral hearing loss, the examination does not show that there was hearing loss in service or that there is a nexus to service.  Although the current diagnosis of bilateral hearing loss is an unestablished fact necessary to substantiate the previously denied claim, the negative nexus opinion does not provide a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  Although the evidence is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, the new evidence does not raise a reasonable possibility of substantiating the claim for service connection for hearing loss, therefore, it is not material.  

Accordingly, having determined that new and material evidence has not been submitted, the Veteran's claim for service connection for bilateral hearing loss is not reopened and remains denied.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board is required to decide whether new and material evidence has been received preliminarily to addressing merits).

Ear Fungus 

In February 1948, the RO reviewed the service treatment records, private medical evidence, the Veteran's statements and lay statements.  The service treatment records showed treatment for a furuncle of the left ear in May and June 1945.  The Veteran's statements and the lay statements provided that the Veteran was treatment for ear fungus in service.  The private medical records noted treatment for myotic ear infections of both ear canals shortly after service and treatment for ear fungus in 1947 and 1948.  The RO found that the service treatment records did not show treatment for ear fungus and a February 1947 VA examination did not show ear fungus, therefore, service connection was not warranted.  

Since the February 1947 RO decision, private medical records were submitted and a VA examination was conducted in February 2009.  The VA examiner provided a diagnosis of left ear furuncle, resolved in 1945 with no current residuals as well as external fungal ear infections bilaterally at least as likely as not secondary to illness while on active duty.  

The Board finds that the VA examination is new and material.  Not only does the examination provide a current diagnosis of external fungal ear infections, but it provides that the current diagnosis is related to service.  This evidence was not previously submitted to agency decision makers in 1948.  This evidence also relates to an unestablished fact in the February 1948 decision, specifically, that the Veteran's current ear problems are related service.  This evidence is neither cumulative or redundant of the evidence of record in February 1948.  Additionally, as it provides a nexus to service, it raises a reasonable possibility of substantiating the claim. 

Accordingly, having determined that new and material evidence has been submitted, the Veteran's claim for service connection for ear fungus is reopened and the Board will proceed to evaluate the merits of the claim on the basis of all evidence of record.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board is required to decide whether new and material evidence has been received preliminarily to addressing merits).


SERVICE CONNECTION 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In this case, the Veteran was diagnosed with bilateral external fungal ear infections in the February 2009 VA examination.  The February 2009 VA examiner reviewed the claims file and examined the Veteran.  The examiner noted the treatment for ear problems in service as well as after service for ear fungus and ear infections.  After physical examination of the Veteran, the examiner diagnosed the Veteran with external fungal ear infections bilaterally.  The examiner noted that there were no current or recent recurrences or residuals.  In spite of the lack of current symptomatology of a fungal ear infection, the VA examiner diagnosed the Veteran with external fungal ear infections; therefore, the Board finds that there is a current diagnosis of a disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Additionally, the VA examiner provided a nexus to service.  The examiner found that the bilateral external fungal ear infections were at least as likely as not secondary to illness while on active duty.  The Board notes that the examiner provided the opinion after a full reading of the Veteran's service and post-service medical records.  The examiner considered the ear infections in service as well as after service and found that the current fungal ear infections were secondary to the ear problems in service.  Therefore, the Board finds that the evidence does not preponderate against the Veteran's claim and service connection for bilateral fungal ear infections is warranted.  

As the VA opinion provides a nexus to service and there is no evidence to the contrary, the Board finds that the medical evidence of record does not preponderate against the Veteran's claim that his fungal ear infections are related to the ear problems that he was treated for in service and shortly after service.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  Therefore the Board affords the Veteran the benefit-of-the-doubt and grants service connection for bilateral fungal ear infections.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having not been submitted, the Veteran's claim of entitlement to service connection for bilateral hearing loss is not reopened and his claim remains denied.

Having presented new and material evidence, the Veteran's claim of service connection for bilateral fungal ear infections is reopened.

Service connection for bilateral fungal ear infections is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


